                                          Case 2:19-cv-00329-GMN-EJY Document 42 Filed 05/20/20 Page 1 of 3


                                      1    Brian L. Bradford, NV Bar No. 9518
                                           FISHER & PHILLIPS LLP
                                      2    300 S. Fourth Street
                                           Suite 1500
                                      3
                                           Las Vegas, Nevada 89101
                                      4    Telephone: (702) 252-3131
                                           Fax: (702) 252-7411
                                      5    bbradford@fisherphillips.com
                                      6    Pavneet Singh Uppal, AZ SBN 016805 (Pro Hac Vice Forthcoming)
                                      7    Kris Leonhardt, AZ SBN 026401 (Pro Hac Vice Forthcoming)
                                           FISHER & PHILLIPS LLP
                                      8    3200 N. Central Avenue, Suite 1550
                                           Phoenix, Arizona 85012-2487
                                      9    Telephone: (602) 281-3400
                                           Fax: (602) 281-3401
                                     10    puppal@fisherphillips.com
                                     11    kleonhardt@fisherphillips.com
3200 N. Central Avenue, Suite 1550




                                     12    Attorneys for Defendants
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     13                               UNITED STATES DISTRICT COURT
          (602) 281-3400




                                     14                                        DISTRICT OF NEVADA
                                     15     NAVAJO HEALTH FOUNDATION – SAGE                   Case No. 2:19-cv-00329-GMN-EJY
                                     16     MEMORIAL HOSPITAL, INC. (doing
                                            business as “Sage Memorial Hospital”); an         MOTION FOR EXTENSION OF TIME
                                     17     Arizona non-profit corporation,                   FOR DEFENSE COUNSEL TO
                                                                                              SUBMIT THEIR PETITIONS FOR
                                     18                           Plaintiff,                  PERMISSION TO PRACTICE IN THIS
                                                                                              CASE BY OUT-OF -STATE COUNSEL
                                     19             v.
                                     20     RAZAGHI DEVELOPMENT COMPANY,
                                     21     LLC; a Nevada limited liability company           First Request
                                            (doing business as “Razaghi Healthcare”),
                                     22     AHMAD R. RAZAGHI; individually, TAUSIF
                                            HASAN; individually, DOES 1-10; ROES A-Z;
                                     23
                                                                  Defendants.
                                     24
                                     25            Defendants Razaghi Development Company, LLC, Ahmad R. Razaghi, and Tausif Hasan

                                     26    (hereinafter collectively “Defendants”), by and through their undersigned counsel, respectfully
                                     27    request this Court grant them a brief extension, up to and including June 1, 2020, for defense
                                     28
                                           counsel Pavneet Singh Uppal and Kris Leonhardt to submit their verified petitions for permission


                                           FP 37883619.1
                                          Case 2:19-cv-00329-GMN-EJY Document 42 Filed 05/20/20 Page 2 of 3


                                           to practice in this case by out-of-state counsel in accordance with LR IA 11-2. Defendants make
                                     1
                                           this motion because defense counsel has been unable to yet obtain all relevant certificates of good
                                     2
                                     3     standing from applicable state bar associations. Counsel has reached out to the remaining state

                                     4     bar association(s) and presumably there is some delay in obtaining these documents based upon
                                     5     the current COVID-19 pandemic. Defense counsel asserts that said certificates were immediately
                                     6
                                           requested, and they will follow-up with each state bar as appropriate. This request is not made for
                                     7
                                           the purpose of delay and shall not cause prejudice to either party. This is the first requested
                                     8
                                           extension of this deadline.
                                     9
                                     10            DATED this 18th day of May 2020.

                                     11
3200 N. Central Avenue, Suite 1550




                                                                                 FISHER & PHILLIPS LLP
   Phoenix, Arizona 85012-2487




                                     12
     FISHER & PHILLIPS LLP




                                                                                 By /s/ Brian L. Bradford
                                     13                                              Brian L. Bradford, Esq.
          (602) 281-3400




                                                                                     300 S. Fourth Street #1500
                                     14                                              Las Vegas, Nevada 89101
                                     15
                                     16                                                ORDER
                                     17          IT IS HEREBY ORDERED that the above Motion for Extension of Time to
                                     18   Submit Petitions to Practice in this Case by Out-of-State Counsel, (ECF No. 41), is
                                     19   GRANTED.
                                     20          DATED this ____
                                                             20 day of May, 2020.

                                     21
                                     22
                                                                                       _____________________________________
                                     23                                                Gloria M. Navarro, District Judge
                                                                                       United States District Court
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                            2
                                           FP 37883619.1
                                          Case 2:19-cv-00329-GMN-EJY Document 42 Filed 05/20/20 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2             This is to certify that on May 18, 2020, the undersigned, an employee of Fisher &
                                     3     Phillips LLP, electronically filed the foregoing Motion for Extension of Time for Defense
                                     4     Counsel to Submit Their Petitions for Permission to Practice in This Case by Out-of-State
                                     5     Counsel with the U.S. District Court, and a copy was electronically transmitted from the
                                     6     court to the e-mail address on file for:
                                     7                                  Kathleen Bliss, Esq.
                                     8                                  KATHLEEN BLISS LAW, PLLC
                                                                        1070 West Horizon Ridge Parkway, Suite 202
                                     9                                  Henderson, NV 89012
                                                                        kb@kathleenblisslaw.com
                                     10
                                     11                                 David Joel Stander
3200 N. Central Avenue, Suite 1550




                                                                        Law Office of David J. Stander LLC
   Phoenix, Arizona 85012-2487




                                     12                                 10112 Burton Glen Drive
     FISHER & PHILLIPS LLP




                                                                        Potomac, MD 20850
                                     13
          (602) 281-3400




                                                                        dstanderlaw@gmail.com
                                     14
                                                                        Paul S. Padda, Esq.
                                     15                                 PAUL PADDA LAW, PLLC
                                     16                                 4560 South Decatur Blvd., Suite 300
                                                                        Las Vegas, NV 89103
                                     17                                 psp@paulpaddalaw.com
                                     18
                                     19
                                     20                                               By:   /s/ Sarah J. Griffin
                                                                                        An employee of Fisher & Phillips LLP
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                        3
                                           FP 37883619.1
